Exhibit 10.4

EXECUTION VERSION

AMENDMENT NO. 1

TO THE DEVELOPMENT AND LICENSE AGREEMENT

This Amendment No. 1 to the Development and License Agreement (this “Amendment
No. 1”) is effective as of             , 2015 by and between PARI PHARMA GMBH, a
German corporation, with a principal place of business at Moosstrasse 3, D-82319
Starnberg, Germany (“PARI”), and RAPTOR PHARMACEUTICALS, INC., a Delaware
corporation, with a place of business at 7 Hamilton Landing, Suite 100, Novato
CA 94949 (“RAPTOR”) (each of RAPTOR and PARI being individually a “Party” and
together the “Parties”).

A. WHEREAS, PARI and MPEX Pharmaceuticals, Inc. (“MPEX”) were parties to a
certain development and license agreement dated as of February 11, 2006 (the
“Development Agreement”), and work under the Development Agreement resulted in a
Drug Product meeting Performance Specification A as defined in Exhibit. 6.1 of
the Development Agreement.

B. WHEREAS, the Development Agreement has been transferred and assigned to
RAPTOR and RAPTOR has assumed and has agreed to be bound by all the obligations
of MPEX under the Development Agreement.

C. WHEREAS, the Parties wish to amend the Development Agreement.

NOW, THEREFORE, the Parties agree to the following:

1. Definitions.

“Force Majeure” shall mean any event beyond its reasonable control that render
its performance impossible or commercially impracticable, including: accidents
(environmental, toxic spill, etc.); acts of God; biological or nuclear
incidents; casualties; earthquakes; pandemic flu; fires; floods; governmental
acts (but for the avoidance of doubt, excluding delays caused by any Regulatory
Authority or a Party’s freedom to operate); orders or restrictions; local,
national or state emergency; power failure and power outages; acts of terrorism;
strike; and war.

“Drug Product” shall mean RAPTOR’s proprietary drug formulation for pulmonary
administration (which, for the avoidance of doubt, also includes MPEX’s
proprietary drug formulation which is currently owned by RAPTOR) which includes
levofloxacin alone or in addition to one or more other substances, chemicals or
ingredients, which shall be promoted, provided and sold for use exclusively with
PARI’s proprietary inhalation delivery device which is based on the eFlow
technology.

2. RAPTOR hereby agrees to comply with all the diligence milestones set forth in
Schedule A below with respect to the development and commercialization of the
Drug Product in the United States (the “Diligence Milestones”). Notwithstanding
anything to the contrary in the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.



--------------------------------------------------------------------------------

Development Agreement, this Amendment No. 1 or Schedule A to this Amendment
No. 1, RAPTOR shall use Commercially Reasonable Efforts to achieve each
Diligence Milestone. In order for RAPTOR to meet the requirement that RAPTOR has
used Commercially Reasonable Efforts, RAPTOR must spend [***] US-Dollars
($[***]) per year, for years other than [***], on activities for the development
of the Drug Product in the United States, until the earlier of (i) [***], or
(ii) RAPTOR has filed a new drug application with the US Food and Drug
Administration for approval of such Drug Product in the United States for any
indication other than Cystic Fibrosis. If RAPTOR claims internal costs to be a
portion of such $[***], RAPTOR agrees to assess costs on a by-project basis and
to apply the same internal costs (such as hourly rates and cost burdening
ratios) to this project as it applies to other RAPTOR projects. With respect to
any partial calendar year, the amount of $[***] shall be pro rated. For the
avoidance of doubt, any costs related to the commercialization of the Drug
Product outside the United States shall not be counted towards the above $[***]
annual requirement. If RAPTOR does not meet the above financial requirement in
any given year prior to the earlier of First Commercial Sale of the Drug Product
in the United States in the indication of Cystic Fibrosis or the filing of a new
drug application with the US Food and Drug Administration for approval of such
Drug Product in the United States for any indication other than Cystic Fibrosis
pursuant to (i) or (ii) above (not including [***]), RAPTOR may be deemed not to
have used Commercially Reasonable Efforts and PARI shall have the right, upon
[***] days prior written notice to RAPTOR, and in PARI’s sole discretion, to
terminate the exclusivity provisions of Section 4.2 of the Development
Agreement, with respect to the United States, and also to convert the licenses
provided in Sections 4.1 to non-exclusive licenses, solely with respect to the
United States. Provided, however, that upon written notice of breach by PARI to
RAPTOR, [***] during the term of this Agreement, RAPTOR shall have [***] months
in which it either (x) may demonstrate spending of at least $[***] on
development of the Drug Product in the United States, (y) initiate a
Registrational Trial (as defined in Schedule A to this Amendment No. 1) intended
to enable the filing of a new drug application for the Drug Product with the US
Food and Drug Administration, or (z) submit the new drug application to the US
Food and Drug Administration for the Drug Product for an indication other than
Cystic Fibrosis, which will be deemed to meet RAPTOR’s obligation. Within 30
days after the end of each calendar year, RAPTOR shall provide PARI with a
written certification, executed by a duly authorized senior officer of RAPTOR,
that RAPTOR has met, for the prior calendar year (or partial calendar year, as
applicable), its Commercially Reasonable Efforts requirement and the financial
spending requirement for the United States. PARI shall have the right to inspect
and audit the books and records of RAPTOR to verify whether the financial
threshold has been met. Such inspection and audit shall be completed by an
independent third party, reasonably acceptable to RAPTOR, with the costs thereof
borne by PARI, provided, however, that if such inspection and audit shows that
the financial requirement has not been met, the costs of the inspection and
audit shall be borne by RAPTOR.

In the event that RAPTOR decides to cease the development or commercialization
of the Drug Product for exclusive delivery via the Project Nebulizer in the
United States, PARI shall have the right, in its sole discretion, to [***] upon
thirty (30) days prior written notice to RAPTOR, and PARI shall also have the
right, in PARI’s sole discretion, to convert the licenses provided in Sections
4.1 with respect to the United States to non-exclusive licenses.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

2



--------------------------------------------------------------------------------

3. In the event RAPTOR does not meet (i) a Diligence Milestone and/or (ii) the
annual minimum spending requirement of $[***] as set forth in Section 2 of this
Amendment No. 1 above, and such condition is not cured within [***] months of
notice as provided for in Section 2 above, then the Royalty Rate shall be [***]%
of Net Sales independent of any Net Sales level and notwithstanding Section 6
below.

5. Section 1.42 of the Development Agreement is deleted in its entirety and
replaced with the following:

““Royalty Term” shall mean, on a country-by-country basis, the period commencing
on the Effective Date and continuing until the later of (i) [***] or (ii) [***]
([***]) years after First Commercial Sale in the particular country.”

6. Sections 6.1(a) and (b) of the Development Agreement are deleted in their
entirety and replaced with the following:

“RAPTOR shall pay to PARI tiered royalties on the Drug Product as calculated by
multiplying the applicable royalty rate set forth below by the corresponding
amount of incremental Net Sales in the applicable calendar year. The royalty
will be calculated for each increment separately and then aggregated for
payment.

 

Net Sales Increment

   Royalty Rate  

$[***] million

     [*** ]% 

Above $[***] million to $[***] million

     [*** ]% 

Above $[***] million

     [*** ]%” 

7. All references to and sections related to [***] are hereby deleted in their
entirety, except that in the event of termination of the Development Agreement
by RAPTOR under Section 15.3 of the Development Agreement or termination of the
Development Agreement by PARI under Section 15.2 of the Development Agreement
for RAPTOR’s material breach, RAPTOR shall nevertheless pay royalties to PARI
pursuant to Sections 15.4(g) and 6.2.2 of the Development Agreement, and
provided further that such royalties shall be due, notwithstanding the
provisions of Section 15.4(g), until the later of on a country-by-country basis
(i) [***] or (ii) [***] ([***]) years after First Commercial Sale in the
particular country.

8. Notwithstanding anything to the contrary in the Development Agreement or in
this Amendment No. 1, in the event any adjustments to royalties are applicable
pursuant to Section 6.4 of the Development Agreement, the Parties hereby agree
that the adjusted royalty shall under no circumstances ever be less than [***]%
of Net Sales. As of the 17th day of August 2015, there is, to Raptor’s
Knowledge, no Third Party IP, nor any basis for filing or issuance of Third
Party IP, which would result in a reduction of royalties to PARI.

9. Sections [***], [***] and [***] as well as all references to and other
sections related to [***] are hereby deleted in their entirety.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

3



--------------------------------------------------------------------------------

10. The Parties agree that in the event the Commercial Supply Agreement between
the Parties of even date herewith is terminated pursuant to Section 12.2(e) of
the Commercial Supply Agreement, then the Development Agreement shall also
automatically, without any further action by either Party, be terminated,
notwithstanding anything to the contrary in the Development Agreement.

11. Upon execution, this Amendment No. 1 shall be made a part of the Development
Agreement and shall be incorporated by reference. Except as provided herein, all
other terms and conditions of the Development Agreement shall remain unchanged
and in full force and effect.

IN WITNESS WHEREOF, each of the Parties has caused this Amendment No. 1 to be
executed by its duly authorized representatives.

 

PARI PHARMA GMBH     RAPTOR PHARMACEUTICALS, INC. By:  

 

    By:  

 

  Name:   Dr. Martin Knoch       Name:   Ted Daley   Title:   President      
Title:   Chief Business Officer

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

4



--------------------------------------------------------------------------------

Schedule A

Raptor Diligence Obligations

 

  1.1 Applicable Efforts.

[***]

(b) Commencement of Clinical Trial for Second Indication. After the closing date
of the Transaction, RAPTOR will use commercially reasonable efforts to open for
enrollment at no fewer than three sites a Registrational Trial of the use of
Aeroquin for the Second Indication by [***] (such date, as it may be extended,
the “Target Trial Commencement Date”); provided, however, that:

(i) the Target Trial Commencement Date shall be automatically extended on a
day-for-day basis in the event of (A) any delay by the FDA or another Regulatory
Authority (beyond the customary or statutorily contemplated response or
scheduling time) in responding to correspondence, in responding to a request for
a meeting or telephone conference or in scheduling a meeting or telephone
conference relevant to the determination of the proposed clinical trial’s status
as a Registrational Trial, or (B) any delay caused by (1) any order by the FDA
or another Regulatory Authority that the sponsor suspend or delay the proposed
Registrational Trial in accordance with 21 CFR § 312.42 or any similar industry
standard, Regulatory Requirement or guidance of any Regulatory Authority or
(2) any delay by a third party that was not reasonably foreseen by or was not
within the control of RAPTOR (it being understood that a contractual
relationship between RAPTOR and a third party will not, by itself, be deemed to
put RAPTOR in “control” of such third party or any delay by such third party);

(ii) RAPTOR’s obligations under this Section 1.1(b) shall expire and cease to be
of any force or effect in the event of a Technical Failure;

(iii) under no circumstances shall RAPTOR be deemed to have breached its
obligations under this Section 1.1(b) if a Registrational Trial for the use of
Aeroquin for the Second Indication is commenced on or before the [***];

(iv) RAPTOR’s obligations under this Section 1.1(b) shall expire and cease to be
of any force or effect if any representative of the FDA or another Regulatory
Authority (A) indicates in writing that the Investigational New Drug application
or any equivalent non-US filing for Aeroquin is not effective or cannot be made
effective, or (B) orders RAPTOR to suspend or delay such Registrational Trial in
accordance with 21 CFR § 312.42 or a similar industry standard, Regulatory
Requirement or guidance of any Regulatory Authority, in either case, due to
factors other than the action or inaction of RAPTOR; and

(v) RAPTOR’s obligations under this Section 1.1(b) shall expire and cease to be
of any force or effect upon the earlier of (A) the opening for enrollment of the
Registrational Trial for the use of Aeroquin for the Second Indication at [***]
sites, and (B) the [***].

(c) Completion of Clinical Trial for Second Indication. Commencing upon the
[***] of a Registrational Trial of the use of Aeroquin for the Second
Indication, RAPTOR will use commercially reasonable efforts to cause such
Registrational Trial to be completed; provided, however, that:

(i) RAPTOR’s obligations under this Section 1.1(c) shall expire and cease to be
of any force or effect in the event of a Technical Failure;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.



--------------------------------------------------------------------------------

(ii) RAPTOR’s obligations under this Section 1.1(c) shall expire and cease to be
of any force or effect if (A) any representative of the FDA or another
Regulatory Authority indicates in writing that the IND application or any
equivalent non-US filing for Aeroquin for the Second Indication is no longer in
force and valid due to factors other than the action or inaction of RAPTOR,
(B) RAPTOR determines, in its reasonable judgment, that there is [***],
(C) after commencement of the Registrational Trial, [***], (D) an event occurs
or circumstances arise that materially delay, impair or otherwise adversely
affect RAPTOR’s ability to [***], (E) the FDA orders the sponsor to suspend or
delay such Registrational Trial in accordance with 21 CFR § 312.42 or any
similar industry standard, Regulatory Requirement or guidance of any Regulatory
Authority, (F) the FDA or another Regulatory Authority terminates the IND
application for Aeroquin for the Second Indication pursuant to 21 CFR § 312.44
or any similar industry standard, Regulatory Requirement or guidance of any
Regulatory Authority, or (G) the FDA or another Regulatory Authority places the
IND application for Aeroquin for the Second Indication on inactive status in
accordance with 21 CFR § 312.45 or any similar industry standard, Regulatory
Requirement or guidance of any Regulatory Authority;

(iii) RAPTOR shall be under no obligation to cause or to attempt to cause such
Registrational Trial to be completed by [***]; and

(iv) RAPTOR’s obligations under this Section 1.1(c) shall expire and cease to be
of any force or effect upon the completion of such Registrational Trial.

(d) Additional Limitations on Efforts Obligations. Without limiting the
generality of the foregoing:

(i) neither RAPTOR nor any of its current or future Affiliates, successors or
permitted assigns (including any Acquiring Party) shall have any obligation of
any nature to file any application for (or otherwise attempt to obtain) approval
of Aeroquin [***], to file any application for approval of Aeroquin for any
indication other than [***], or to attempt to obtain any Regulatory Approval of
any [***];

(ii) neither RAPTOR nor any of its current or future Affiliates, successors or
assigns (including any acquirer of RAPTOR) shall have any obligation of any
nature to attempt to commence or complete any clinical trials, except as
specifically provided in Section 1.1(b) and/or Section 1.1(c) herein;

(iii) neither RAPTOR nor any of its current or future Affiliates, successors or
assigns (including any Acquiring Party) shall have any obligation of any nature
to expend any efforts with respect to Aeroquin if: (A) there is or has been any
fraud, intentional misrepresentation or tortious misconduct (whether on the part
of Tripex, any Seller Predecessor or any past, current or future Affiliate or
representative of RAPTOR or any Seller Predecessor) or (B) there shall have been
at any time at or prior to the Closing any material inaccuracy in or material
breach of any representation or warranty set forth in the Asset Purchase
Agreement which breach has an adverse impact on the ability to secure effective
exclusivity with respect to Aeroquin or materially impairs or increases the cost
or effort associated with development of Aeroquin;

(iv) neither RAPTOR nor any of its Affiliates, successors or assigns (including
any Acquiring Party) shall have (A) any development obligation with respect to
any Aeroquin-Related Product other than Aeroquin or (B) following a change of
control, any commercialization obligation, in each case, with respect to any
Aeroquin-Related Product other than Aeroquin;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

6



--------------------------------------------------------------------------------

(v) neither RAPTOR, Tripex, and their respective current and future Affiliates,
successors and assigns (including any Acquiring Party) shall have any obligation
whatsoever (and none of RAPTOR, Tripex, and their respective current and future
Affiliates, successors and assigns (including any Acquiring Party) shall be
under any obligation to cause any other Person) (A) to use any efforts, to make
any particular expenditure, to engage in any particular activity or to take (or
omit to take) any particular action except as specifically set forth herein, nor
or (B) to cause any particular amount or level of annual net sales to be
achieved; and

(vi) RAPTOR gives no assurance that any Diligence Milestone will ever be met or
that any amount of Net Sales will be reached.

(e) Termination of Efforts Obligations. Each provision of this Section 1,
providing that any of RAPTOR’s or any Acquiring Party’s obligations terminates,
expires or ceases to be of any force or effect upon the occurrence of a
specified event or in specified circumstances (including, for the avoidance of
doubt, each of Sections 1.1(a)(iv), 1.1(a)(v), 1.1(b)(iv), 1.1(b)(v), and
1.1(c)(iv)) constitutes a “safe harbor” for determining whether such obligations
have terminated, expired and ceased to be of any force or effect. The Parties
acknowledge and agree that none of such provisions shall be deemed to create or
imply any obligation on the part of RAPTOR, any Acquiring Party or any other
Person, or to otherwise suggest or establish that any such provision sets forth
the exclusive basis for the termination or expiration of any obligation under
this Section 1.1 or the exclusive basis for any such obligation ceasing to be of
any force or effect.

 

  1.2 Definitions

(a) Acquiring Party. “Acquiring Party” means the Person directly acquiring
voting securities of the Purchaser, assets of the Purchaser or the Transferred
Assets in a Change of Control.

(b) Aeroquin Business. “Aeroquin Business” means the business of developing and
commercializing Aeroquin (including, for purposes of clarity, financing the
development and/or commercialization of Aeroquin) for all indications and in all
forms, including as conducted prior to the Closing by the Seller and/or the
Seller Predecessors, and as conducted or proposed to be conducted after the
Closing by the Purchaser, any Acquiring Party or any of their respective current
or future Affiliates, successors or assigns.

(c) Aeroquin-Related Product. “Aeroquin-Related Product” means Aeroquin and any
other product that is covered by, and cannot be manufactured or sold without
infringement or misappropriation of, intellectual property owned, held or
purported to be owned or held at any time by, or licensed at any time to Tripex.

(d) Asset Purchase Agreement. “Asset Purchase Agreement” means that Asset
Purchase Agreement executed between RAPTOR and Tripex, dated as of August 13,
2015.

(e) First Dose. “First Dose” means the time of the first visit of the first
enrolled patient in a Registrational Trial.

(f) Seller Predecessor. “Seller Predecessor” means any person or entity, other
than Tripex, that has or at any time had any direct or indirect ownership
interest in Aeroquin, including Actavis, Inc., Mpex Pharmaceuticals, Inc.,
Aptalis Holdings Inc., Forest Laboratories, Inc., the Shareholder Representative
Committee defined in the Mpex-Aptalis Merger Agreement of 2011, and each of
their respective affiliates.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

7



--------------------------------------------------------------------------------

[***].

(h) Registrational Trial. “Registrational Trial” means either:

(i) a human clinical trial conducted by or on behalf of RAPTOR (including on
behalf of the RAPTOR by its affiliates and/or sublicensees) of a Aeroquin
Product hat satisfies the requirements of 21 CFR § 312.21(c); or

(ii) a late-stage human clinical trial conducted by or on behalf of RAPTOR
(including on behalf of RAPTOR by its affiliates and/or sublicensees) that may
or may not satisfy the requirements of 21 CFR § 312.21(c), but that nonetheless
serves as a registration study of an Aeroquin Product for the applicable
indication in support of Regulatory Approval thereof.

(i) Representative of Tripex. “Representative of Tripex” means any officer,
director, employee, agent, attorney, accountant, and advisor of Tripex.

(j) Second Indication. “Second Indication” means the initial indication (other
than for the [***]) for which there has been a First Dose in a Registrational
Trial of Aeroquin.

(k) Technical Failure. “Technical Failure” means the reasonable determination
that: (a) Aeroquin presents unacceptable levels of safety or legal risks such
that successful development of Aeroquin or successful commercialization of
Aeroquin, for any indication or with any label, is not reasonably likely; or
(b) the successful manufacturing of Aeroquin or any component thereof is not
reasonably likely to be feasible on an ongoing basis.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

8